                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

 ADMIR MAGLAJLIC,

                Plaintiff,

                      v.                             CAUSE NO.: 1:18-CV-150-HAB

 ADAPTIVE MICRO-WARE, INC.,
 ROBERT J. KNISKERN,
 BARBARA S. KNISKERN, and
 THOMAS D. SKILLICORN,

                Defendants.

                                     OPINION AND ORDER

       This matter is before the Court on a Joint Notice to Dismiss with Prejudice [ECF

No. 41], which seeks dismissal of this litigation and the Court’s approval of the Settlement

Agreement and General Release [Settlement Agreement, ECF No. 41-1] between Plaintiff

Admir Maglajlic and Defendant Adaptive Micro-Ware, Inc., in this action under the Fair

Labor Standards Act (FLSA) and Indiana statutes. The parties’ submission includes a

Declaration in Support of FLSA Settlement [ECF No. 41-1]. For the reasons stated in this

Order, the Court grants the dismissal.

                                             ANALYSIS

       FLSA collective action settlement agreements require judicial approval. 29 U.S.C.

§ 216(b)–(c); Walton v. United Consumers Club, Inc., 786 F.2d 303, 306 (7th Cir. 1986); see also

Burkholder v. City of Fort Wayne, 750 F. Supp. 2d 990, 994–95 (N.D. Ind. 2010) (noting that

“stipulated settlements in a FLSA case must be approved by the Court”) (citation and
quotation omitted). Although this matter has not been certified as a collective action,

“many courts have held that, in the absence of supervision by the Department of Labor

or scrutiny from a court, a settlement of a FLSA claim is prohibited.” Bodle v. TXL Mortg.

Corp., 788 F.3d 159, 164 (5th Cir. 2015) (citing Lynn’s Food Stores, Inc. v. United States, 679

F.2d 1350, 1355 (11th Cir. 1982)).

       When determining the fairness of the Settlement Agreement, a court considers

“whether the agreement reflects a reasonable compromise of disputed issues rather than

a mere waiver of statutory rights brought about by an employer’s overreaching.”

Campbell v. Advantage Sales & Mktg. LLC, No. 1:09-CV-1430, 2012 WL 1424417, at *2 (S.D.

Ind. Apr. 24, 2012) (citing Burkholder, 750 F. Supp. 2d at 995). A reviewing court normally

approves a settlement where it is based on “contentious arm’s-length negotiations, which

were undertaken in good faith by counsel” and where “serious questions of law and fact

exist such that the value of an immediate recovery outweighs the mere possibility of

further relief after protracted and expensive litigation.” Id. (quoting Reyes v. Buddha–Bar

NYC, No. 08 CV 2494), 2009 WL 5841177, at *3 (S.D.N.Y. May 28, 2009)) (additional

citation and quotation marks omitted).

       Plaintiff alleges that he was not properly paid for all time worked in the

employment of Defendant. Rather, Defendant used a payroll practice that connected

timely payment of wages to coincide with customers’ satisfaction of outstanding invoices.

Plaintiff alleges that he is owed forty-nine weeks of wages, and that Defendant’s violation

was willful. Defendant denied the allegations, and the case proceeded through discovery.

The parties, after an arms-length negotiation, elected to resolve the case to avoid

                                                  2
additional cost and time involved in litigating liability and damages and to avoid the

risks for both parties associated with continued litigation. As settlement of Plaintiff’s

claim, Defendant has agreed to pay $125,000, with $43,048.18 of this amount designated

for Plaintiff’s attorney fees and costs.

       Examining the pertinent factors, the Court concludes that the Settlement

Agreement is fair and reasonable, and does not represent a mere waiver of statutory

rights brought about by an employer’s overreaching. Litigating this case to its conclusion

on the merits would likely entail considerable time and expense. The value of an

immediate recovery outweighs the mere possibility of additional relief that might be

obtained after litigating the matter further at the trial court level. The parties are

represented by experienced counsel, who have engaged in discovery and mediation.

       The Court concludes the parties’ proposed Settlement Agreement is fair and

reasonable and approves the Settlement Agreement.

                                       CONCLUSION

       For the reasons stated above, the Court approves the parties’ Settlement

Agreement [ECF No. 41-1]. The Joint Stipulation to Dismiss with Prejudice [ECF No. 41]

is GRANTED; the litigation will be dismissed with prejudice.

       SO ORDERED on August 19, 2019.

                                            s/ Holly A. Brady
                                           JUDGE HOLLY A. BRADY
                                           UNITED STATES DISTRICT COURT




                                               3
